DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 15 has been amended. Claims 16-20 have been added. Thus, claims 1-20 are presented for examination.

Claim Objections
Claim 10 is objected to because of the following informalities:

For claim 10:
In line 14, it appears that it should be “and obtains”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For claim 1:
In line 11, “the user’s body temperature” is equivalent to “the body temperature of the user”. Hence, “the body temperature” lacks of antecedent basis.

For claim 4:
In line 1, “the step” lacks of antecedent basis.
In line 3, “the user’s forehead” is equivalent to “the forehead of the user”. Hence, “the forehead” lacks of antecedent basis.

For claim 8:
In line 12, “the user’s body temperature” is equivalent to “the body temperature of the user”. Hence, “the body temperature” lacks of antecedent basis.

For claim 9:
In line 3, it is unclear to who “all” it is referring.
In line 4, “the positions” lacks of antecedent basis.
In line 5, it is unclear to which “the three” it is referring and/or it lacks of antecedent basis.

For claim 11:
In line 2, “the user’s forehead” is equivalent to “the forehead of the user”. Hence, “the forehead” lacks of antecedent basis.

For claim 15:
In line 1, the claim refers to “a smart apparatus”. Nevertheless, in line 4, it refers to a “method”. Hence, it is unclear whether it is an apparatus or method claim. If it was intended to refer to an apparatus claim, this apparatus should disclose additional elements comprised in the apparatus.
In line 15, “the user’s body temperature” is equivalent to “the body temperature of the user”. Hence, “the body temperature” lacks of antecedent basis.

Regarding claims 16-20:
These claims are rejected under similar reason as applied to claim 15.

For claim 18:
In line 1, “the step” lacks of antecedent basis.
In line 3, “the user’s forehead” is equivalent to “the forehead of the user”. Hence, “the forehead” lacks of antecedent basis.

For claims 2-7, 9-14, 16-20:
These claims are also rejected as they depend upon a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9, 12, 14-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Patent Application Publication No. 2016/0113517).

Regarding claim 1, Lee teaches a method for measuring body temperature (Fig. 9), comprising:
starting a camera and a first infrared thermometer when a temperature measuring instruction is received (upon user request, cellphone 101 starts a camera and thermometer for measuring temperature on user [Paragraphs 110-114, 138]);
photographing a user by using the camera to obtain an image, and identifying the image to determine a part to be measured of the user (from an image taken by the camera, it is identified an object’s part to be measured its temperature [Paragraph 61]);
acquiring a distance between the first infrared thermometer and the user (the thermometer is an infrared sensor [Paragraph 101] which determines temperature based on distance between the cellphone and the thermometer [Paragraph 112-114]);
controlling the first infrared thermometer to measure a temperature of the part to be measured of the user when the distance is equal to a preset distance threshold (when distance is proper according to preset values, the thermometer autofocus itself and then measures the temperature [Paragraphs 113, 139, 140]), wherein the preset distance threshold is set according to a focal length [of a Fresnel lens] of the first infrared thermometer (the proper distance between the thermometer and the user is determined based on focal lengths [Paragraphs 61, 101, 139-140]); and
determining a value or a value range of the user's body temperature according to a preset rule and the measured temperature (temperature is determined from the image based on predetermined values [Paragraph 147]).
Although Lee does not explicitly mention [according to a focal length] of a Fresnel lens [of the first infrared thermometer], Lee discloses an autofocusing module 830 in Fig. 8 which is the responsible for making the sensor to autofocus until it is proper to get an image for the measurement of temperature. Fresnel lens is just performing same function: autofocusing a lens for getting images. Hence, a person having ordinary skills in the art would recognize that Lee is also disclosing similar features of a Fresnel lens.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to recognize that Lee’s disclosure is also referring and applicable with a Fresnel’s lens for the purpose of focusing the lens of the camera for accurate temperature determination.

Regarding claim 2, Lee further teaches the method according to claim 1, further 
starting a distance sensor, and measuring by using the distance sensor to obtain the distance between the first infrared thermometer and the user when the temperature measuring instruction is received (as shown in Fig. 2, a distance is determined between the user 205 and the cellphone 101, although a separate distance sensor is not needed; hence a person having ordinary skills in the art would recognize that the cellphone comprises a distance sensor [Paragraph 114]);
wherein the identifying the image comprises conducting face identification on the image (as shown in Figs. 4-6, portions of the body, which are to be measured, are identified [Paragraph 123]. Hence, face is considered as in Fig. 5), and
controlling the first infrared thermometer to measure the temperature of the part to be measured of the user to obtain a first temperature value when it is identified out that a human face region is located in a central position of the image and the distance is equal to the preset distance threshold (the temperature is then determined upon recognition of the portion of the body [Paragraph 123]).

Regarding claim 5, Lee further teaches the method according to claim 2, wherein the method is applied to a service robot (the disclosed system is applicable to robots [Paragraph 53]), and the method further comprises: controlling the service robot to move to a corresponding position when the obtained distance between the first infrared thermometer and the user is not equal to the preset distance threshold (when the distance between portion of body to be measure and the device is out of a preset threshold, a user is commanded to approach. Hence, a person 

Regarding claim 6, Lee further teaches the method according to claim 1, further comprising: screening values or value ranges of the user's body temperature that have been determined, and selecting and saving a value or a value range of the user's body temperature within a preset temperature value range (the system accumulates results of body temperature measurements for a predetermined period necessary for health diagnosis and stores the accumulated body temperature data in the memory [Paragraph 96]).

Regarding claim 7, Lee further teaches the method according to claim 2, wherein the method is applied to a service robot (the disclosed system is applicable to robots [Paragraph 53]), and the method further comprises: controlling to output prompting information to the user to prompt the user to move to a corresponding position when the obtained distance between the first infrared thermometer and the user is not equal to the preset distance threshold (when the distance between portion of body to be measure and the device is out of a preset threshold, a user is commanded to approach [Paragraph 152]).

Regarding claims 8-9, 12, 14, these claims are rejected as applied to claims 1-2, 5, 7.
Regarding claims 15-16, 19-20, these claims are rejected as applied to claims 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708.  The examiner can normally be reached on 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 21, 2021
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633